Dismissed and Memorandum Opinion filed August 6, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00374-CV
____________
 
JACK CARLSON, Appellant
 
V.
 
HARRIS COUNTY APPRAISAL DISTRICT and 
THE APPRAISAL REVIEW BOARD OF 
HARRIS COUNTY APPRAISAL DISTRICT, Appellees
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-29252
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed January 5, 2009.  On
July 29, 2009, appellant filed a motion to dismiss the appeal because the case
has settled.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices
Yates, Frost, and Brown.